Citation Nr: 0942719	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  00-10 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and two friends

ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to April 
1943.  He died on November 1998.  The appellant is the 
Veteran's widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas. 

A hearing was held at the RO in September 1999.  A transcript 
of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board notes that the October 2003 remand indicated that the 
appellant should be requested to provide further information 
concerning the Veteran's final hospitalization and psychiatric 
treatment as well as a privacy release in order to retrieve 
such records.  A letter dated November 2003 requested 
information from the appellant, consistent with the remand 
orders.  However, this letter was sent to a previous address 
and was returned shortly therafter as undeliverable.  There is 
no indication in the claims file that the November 2003 letter 
was resent.   In fact, on review of the record, all mail send 
to the appellant following the 2003 BVA remand was sent to an 
address in Paradise, Texas.  Information of record prior the 
2003 remand shows that the appellant advised that her address 
had changed to Bridgeport, Texas.  For some reason, the RO 
appears to have reverted to her previous address.  There are 
numerous returned mail documents of record after 2003 including 
the 2009 SSOC.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to veterans' 
benefits, see 38 U.S.C.A. § 7104(a), and as such, remand 
instructions to the RO in an appealed case are neither optional 
nor discretionary.  See Stegall v. West, 11 Vet. App. 268 
(1998) (the U.S. Court of Appeals for Veterans Claims vacated 
and remanded a Board's decision because it failed to ensure 
that the RO achieved full compliance with specific instructions 
in a Board remand).

Thus, the AMC/RO must request the appellant's assistance in 
retrieving hospital records from the time period immediately 
prior the Veteran's death, particularly any from November 1998.  
The Board notes that the appellant appeared to indicate, in her 
hearing testimony dated September 1999, that the Veteran was 
hospitalized for approximately a week prior to his death.  The 
Board is of the opinion that the records from that 
hospitalization may contain crucial information as to the cause 
of the Veteran's death, and must therefore be obtained and 
associated with the Veteran's claims folder.  Additionally, 
records of psychiatric treatment for the Veteran should be 
obtained.

If additional medical records are obtained, the Board is of the 
opinion that a VA medical examiner should be given an 
opportunity to again review the relevant evidence in the claims 
folder and provide an opinion as to the nature of the 
relationship, if any, between the causes of death noted on the 
Veteran's certificate of death and the Veteran's service 
connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant at 
her current address in Bridgeport, Texas, 
updating any databases applicable, and 
request that she provide the names and 
addresses of all medical care providers who 
treated the Veteran for his service 
connected disabilities, and particularly the 
name and address of the medical facility the 
Veteran was treated at in November 1998.  
(That is the private facility wherein he was 
an inpatient at the time of death.)  
Information concerning psychiatric treatment 
records should also be requested.  Actual 
clinical records as opposed to summaries of 
the records should be sought.  After 
securing any necessary release(s), the RO 
should obtain those records not already 
associated with the Veteran's claims file, 
particularly any available records from 
Decatur Hospital or Harris Hospital.  Again, 
all records concerning the terminal 
hospitalization and psychiatric treatment 
should be obtained.  If there is an attempt 
to obtain records that is unsuccessful that 
should be noted in the file.

2.  IF additional relevant records are 
obtained, the AMC should have a VA examiner 
review the claims folder, including a copy 
of this REMAND, and provide an opinion as to 
whether it is at least as likely as not that 
a disability of service origin, to include 
the Veteran's service connected disabilities 
of arthritis, otitis media, or anxiety, 
caused or contributed to his cause of death.  
In providing such an opinion, the examiner 
should specify and address the nature and 
extent of the relationship, if any, between 
the Veteran's service connected conditions 
and his cause of death.  The complete 
rationale for all conclusions reached (to 
include citation, as necessary, to specific 
evidence in the record) should be set forth.

3.  After completion of the above requested 
development, and any other development 
deemed warranted by the record, the RO 
should adjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  The RO/AMC must provide adequate 
reasons and bases for its determination.  
Readjudication should include consideration 
of all evidence associated with the claims 
files since the last statement or 
supplemental statement of the case.  
Thereafter, to the extent the appeal is not 
satisfied, a supplemental statement of the 
case should be issued, with an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

